UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SIMONE PRYCE and DAVID PRYCE,

                          Plaintiffs,
                                                     18 Civ. 5863 (KPF)
                   -v.-
                                                          ORDER
TOWN SPORTS INTERNATIONAL LLC,
d/b/a New York Sports Club,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court held the final pretrial conference in this case on January 21,

2020. (See Minute Entry of 1/21/20). At the conference, Plaintiffs’ counsel

stated that they would consent to this case proceeding as a bench trial.

Plaintiffs’ counsel asked if Defendant’s counsel would consent to a bench trial.

After conferring with their client, defense counsel has confirmed with the Court

that they will consent to a bench trial. Accordingly, this case will proceed to a

bench trial to begin on February 3, 2020, at 9:00 a.m. in Courtroom 618 of

the Thurgood Marshall Courthouse, 40 Foley Square, New York, New York.

      The Clerk of Court is further directed to amend the caption as specified

above.

      SO ORDERED.

Dated: January 22, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
